— In a family offense proceeding pursuant to Family Court Act article 8, Samira Mrsic appeals from an order of the Family Court, Kings County (Gammer, J.H.O.), dated November 13, 2009, which, after a hearing, dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
“The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court, and that court’s determination regarding the credibility of witnesses is entitled to great weight on appeal, and will not be disturbed if supported by the record” (Matter of Luke v Luke, 72 AD3d 689 [2010]; see Matter of Testman v Roman, 78 AD3d 719 [2010], lv denied 16 NY3d 703 [2011]; Matter of Holder v Francis, 67 AD3d 679 [2009]; Matter of Nusbaum v Nusbaum, 59 AD3d 725 [2009]; Matter of Kraus v Kraus, 26 AD3d 494 [2006]; Matter of St. Denis v St. Denis, 1 AD3d 370 [2003]). We find no basis to disturb the Family Court’s determination (see Matter of St. Denis v St. Denis, 1 AD3d 370 [2003]).
*767The appellant’s remaining contentions are without merit. Covello, J.P., Dickerson, Hall and Lott, JJ., concur.